


Exhibit 10.10


SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED MANAGEMENT AGREEMENT dated as of June 14, 2012
by and among RESOURCE CAPITAL CORP., a Maryland corporation (the “Company”),
RESOURCE CAPITAL MANAGER, INC., a Delaware corporation (together with its
permitted assignees, the “Manager”) and Resource America, Inc., a Delaware
Corporation (“Resource America”).
WHEREAS, the Company is a corporation that has elected and has qualified to be
treated as a real estate investment trust for federal income tax purposes; and
WHEREAS, pursuant to a Management Agreement dated as of March 8, 2005, the
Company retained the Manager to provide investment advisory services to the
Company and its subsidiaries on the terms and conditions set forth therein; and
WHEREAS, on June 30, 2008, the Company, Manager and Resource America amended and
restated the Management Agreement in its entirety and entered into an Amended
and Restated Management Agreement (the “Management Agreement”); and
WHEREAS, on each of October 16, 2009, August 17, 2010, February 24, 2011 and
March 16, 2012, the Company, Manager and Resource America entered into
amendments to the Management Agreement; and
WHEREAS, the Company, Manager and Resource America desire to incorporate the
previous amendments and to amend and restate the Management Agreement in its
entirety, as set forth below.
NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
SECTION 1.DEFINITIONS. The following terms have the meanings assigned them:
(a)“Adjusted Operating Earnings” means Operating Earnings plus realized gains,
net foreign currency gains and decreases in expense associated with reversals of
provisions for loan and lease losses; less realized losses and net foreign
currency losses.
(b)“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.
(c)“Agreement” means this Amended and Restated Management Agreement, as amended
from time to time.
(d)“Base Management Fee” means the base management fee, calculated and paid
monthly in arrears, in an amount equal to (i) 1/12 of Equity multiplied by
(ii) 1.50%.
(e)“Board of Directors” means the Board of Directors of the Company.
(f)“Change of Control” means the occurrence of any of the following:
(i)the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Manager, taken as a whole, to any
Person other than an indirect wholly-owned subsidiary of Resource America; or

1

--------------------------------------------------------------------------------




(ii)the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Manager.
(g)“Code” means the Internal Revenue Code of 1986, as amended.
(h)“Common Share” means a share of capital stock of the Company now or hereafter
authorized as common voting stock of the Company.
(i)“Company Account” has the meaning set forth in Section 5 hereof.
(j)“Company Indemnified Party” has the meaning set forth in Section
11(b) hereof.
(k)“Current Term” has the meaning set forth in Section 13(a) hereof.
(l)“Effective Termination Date” has the meaning set forth in Section
13(a) hereof.
(m)“Equity” means, for purposes of calculating the Base Management Fee, for any
month the sum of the net proceeds from any issuance of capital stock of the
Company, after deducting any underwriting discounts and commissions and other
expenses and costs relating to the issuance, plus (or minus) the Company’s
retained earnings (or deficit) at the end of such month (without taking into
account any non-cash equity compensation expense incurred in current or prior
periods), which amount shall be reduced by any amount that the Company pays for
repurchases of any capital stock of the Company; provided, that the foregoing
calculation of Equity shall be adjusted to exclude one-time events pursuant to
changes in GAAP, as well as non-cash charges after discussion between the
Manager and the Independent Directors and approval by a majority of the
Independent Directors in the case of non-cash charges.
(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(o)“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
(p)“GAAP” means generally accepted accounting principles, as applied in the
United States.
(q)“Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.
(r)“Guidelines” shall have the meaning set forth in Section 2(b)(i) hereof.
(s)“Incentive Compensation” means an incentive management fee calculated and
payable each fiscal quarter in an amount, not less than zero, equal to the
product of: (i) twenty-five percent

2

--------------------------------------------------------------------------------




(25%) of the dollar amount by which (A) the Company's Adjusted Operating
Earnings (before Incentive Compensation but after the Base Management Fee) for
such quarter per Common Share (based on the weighted average number of Common
Shares outstanding for such quarter) exceeds (B) an amount equal to (1) the
weighted average of the price per share of the Common Shares in the initial
offering by the Company and the prices per share of the Common Shares in any
subsequent offerings by the Company, in each case at the time of issuance
thereof, multiplied by (2) the greater of (a) 2.00% and (b) 0.50% plus
one-fourth of the Ten Year Treasury Rate for such quarter, multiplied by
(ii) the weighted average number of Common Shares outstanding during such
quarter; provided, that the foregoing calculation of Incentive Compensation
shall be adjusted (i) to exclude events pursuant to changes in GAAP or the
application of GAAP, as well as non-recurring or unusual transactions or events,
after discussion between the Manager and the Independent Directors and approval
by a majority of the Independent Directors in the case of non-recurring or
unusual transactions or events, and (ii) by deducting an amount equal to any TRS
Directly Paid Fees accrued (calculated as if such fees were payable on a
quarterly basis) not previously used to offset Incentive Compensation.
(t)“Indemnified Party” has the meaning set forth in Section 11(a) hereof.
(u)“Independent Directors” means the members of the Board of Directors who are
not, and have not been within the last two years, officers or employees of the
Manager or any Person directly or indirectly controlling or controlled by, or
otherwise an Affiliate of, the Manager and who are otherwise “independent” in
accordance with the Company’s Governing Instruments and, if applicable, the
rules of any national securities exchange on which any capital stock of the
Company is listed.
(v) “Investment Company Act” means the Investment Company Act of 1940, as
amended.
(w)“Investments” means the investments of the Company.
(x)“Operating Earnings” means net income after operating expenses (which
operating expenses will include Base Management Fees but will not include
Incentive Compensation) and preferred dividends, but before realized and
unrealized gains (losses), real estate depreciation and amortization, non-cash
equity compensation expense, net foreign currency gain (loss), gain (loss) on
early retirement of interest rate hedge obligations and income (loss) associated
with credit impairments on investments, loans and leases and, with respect to
any TRS, income taxes.
(y)     “Notice of Proposal to Negotiate” has the meaning set forth in Section
13(a) hereto.
(z)    “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
(aa)    “REIT” means a “real estate investment trust” as defined under the Code.
(bb)    “Renewal Term” has the meaning as set forth in Section 13(a) hereto.
(cc)
“Subsidiary” means any subsidiary of the Company; any partnership, the general
partner of which is the Company or any subsidiary of the Company; and any
limited liability company, the managing member of which is the Company or any
subsidiary of the Company. The Company's Subsidiaries as of the date hereof are
listed on Exhibit C hereto.


3

--------------------------------------------------------------------------------




(dd)    “Ten Year Treasury Rate” means the average of weekly average yield to
maturity for U.S. Treasury securities (adjusted to a constant maturity of ten
(10) years) as published weekly by the Federal Reserve Board in publication
H.15, or any successor publication, during a fiscal quarter, or if such rate is
not published by the Federal Reserve Board, any Federal Reserve Bank or agency
or department of the federal government selected by the Company. If the Company
determines in good faith that the Ten-Year U.S. Treasury Rate cannot be
calculated as provided above, then the rate shall be the arithmetic average of
the per annum average yields to maturities, based upon closing asked prices on
each business day during a quarter, for each actively-traded marketable U.S.
Treasury fixed interest rate security with a final maturity date not less than
eight no more than twelve years from the date of the closing asked prices as
chosen and quoted for each business day in each such quarter in New York City by
at least three recognized dealers in U.S. government securities selected by the
Company.
(ee)    “Termination Fee” has the meaning set forth in Section 13(b) hereof.
(ff)    “Termination Notice” has the meaning set forth in Section 13(a) hereof.
(gg)    “Treasury Regulations” means the regulations promulgated under the Code
from time to time, as amended.
(hh)    “TRS” means a Subsidiary that is a taxable REIT subsidiary as defined in
Section 856(1) of the Code.
(ii)    “TRS Directly Paid Fees” means fees paid directly by a TRS (or any
subsidiary thereof) to employees, agents and/or affiliates of the Manager with
respect to profits of such TRS (or subsidiary thereof) generated from the
services of such employees, agents and/or affiliates, the fee structure of which
shall have been approved by a majority of the Company’s Independent Directors
and which fees may not exceed 20% of the net income (before such fees) of such
TRS (or subsidiary thereof). TRS Directly Paid Fees may be accrued and paid in
subsequent periods if the structure of such fees requires their payment on a
periodic basis other than quarterly.
SECTION 2.APPOINTMENT AND DUTIES OF THE MANAGER.
(a)The Company hereby appoints the Manager to manage the assets of the Company
and its Subsidiaries subject to the further terms and conditions set forth in
this Agreement and the Manager hereby agrees to use its commercially reasonable
efforts to perform each of the duties set forth herein. The appointment of the
Manager shall be exclusive to the Manager except to the extent that the Manager
otherwise agrees, in its sole and absolute discretion, and except to the extent
that the Manager elects, in accordance with the terms of this Agreement, to
cause the duties of the Manager hereunder to be provided by third parties.
(b)The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company, at all times will be subject to the supervision of
the Company’s Board of Directors and will have only such functions and authority
as the Company may delegate to it including, without limitation, the functions
and authority identified herein and delegated to the Manager hereby. The Manager
will be responsible for the day-to-day operations of the Company and will
perform (or cause to be performed) such services and activities relating to the
assets and operations of the Company as may be appropriate, including, without
limitation:
(i)serving as the Company’s consultant with respect to the periodic review of
the investment criteria and parameters for Investments, borrowings and
operations, any modifications to which shall be approved by a majority of the
Independent Directors (such policy guidelines as initially approved, as the same
may be modified with such approval, the “Guidelines”) and other policies for
approval by the Board of Directors;

4

--------------------------------------------------------------------------------




(ii)investigation, analysis and selection of investment opportunities;
(iii)with respect to any prospective investment by the Company and any sale,
exchange or other disposition of any Investment by the Company, conducting
negotiations on behalf of the Company with sellers and purchasers and their
respective agents, representatives and investment bankers;
(iv)engaging and supervising, on behalf of the Company and at the Company’s
expense, independent contractors which provide investment banking, mortgage
brokerage, securities brokerage and other financial services and such other
services as may be required relating to the Investments;
(v)coordinating and managing operations of any joint venture or co-investment
interests held by the Company and conducting all matters with the joint venture
or co-investment partners;
(vi)providing executive and administrative personnel, office space and office
services required in rendering services to the Company;
(vii)administering the day-to-day operations of the Company and performing and
supervising the performance of such other administrative functions necessary in
the management of the Company as may be agreed upon by the Manager and the Board
of Directors, including, without limitation, the collection of revenues and the
payment of the Company’s debts and obligations and maintenance of appropriate
computer services to perform such administrative functions;
(viii)communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;
(ix)counseling the Company in connection with policy decisions to be made by the
Board of Directors;
(x)evaluating and recommending to the Board of Directors hedging strategies and
engaging in hedging activities on behalf of the Company, consistent with such
strategies, as so modified from time to time, with the Company’s status as a
REIT, and with the Guidelines;
(xi)counseling the Company regarding the maintenance of its status as a REIT and
monitoring compliance with the various REIT qualification tests and other rules
set out in the Code and Treasury Regulations thereunder;
(xii)counseling the Company regarding the maintenance of its exclusion from
status as an investment company under the Investment Company Act and monitoring
compliance with the requirements for maintaining such exclusion;

5

--------------------------------------------------------------------------------






(xiii)assisting the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company’s investment
objectives and making available to the Company its knowledge and experience with
respect to mortgage loans, real estate, real estate securities, other real
estate-related assets and non-real estate related assets;
(xiv)furnishing reports and statistical and economic research to the Company
regarding the Company’s activities and services performed for the Company by the
Manager or the Subsidiaries;
(xv)monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;
(xvi)investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in other
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;
(xvii)causing the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures,
compliance procedures and testing systems with respect to financial reporting
obligations and compliance with the provisions of the Code applicable to REITs
and non-taxable REIT subsidiaries and to conduct quarterly compliance reviews
with respect thereto;
(xviii)causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(xix)assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act;
(xx)taking all necessary actions to enable the Company and its Subsidiaries to
make required tax filings and reports, including soliciting stockholders for
required information to the extent provided by the provisions of the Code and
Treasury Regulations applicable to REITs;
(xxi)handling and resolving all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Directors;
(xxii)using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be commercially reasonable or commercially customary
and within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;

6

--------------------------------------------------------------------------------




(xxiii)advising the Company with respect to obtaining appropriate warehouse or
other financings for its assets;
(xxiv)advising the Company with respect to and structuring long-term financing
vehicles for the Company’s portfolio of assets, and offering and selling
securities publicly or privately in connection with any such structured
financing;
(xxv)performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and
(xxvi)using commercially reasonable efforts to cause the Company to comply with
all applicable laws.
Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, interest rates and general economic conditions; periodic
review and evaluation of the performance of the Company’s portfolio of assets;
acting as liaison between the Company and banking, mortgage banking, investment
banking and other parties with respect to the purchase, financing and
disposition of assets; and other customary functions related to portfolio
management. Additionally, the Manager will perform monitoring services (the
“Monitoring Services”) on behalf of the Company with respect to any loan
servicing activities provided by third parties. Such Monitoring Services will
include, to the extent applicable, negotiating servicing agreements; acting as a
liaison between the servicers of the assets and the Company; review of
servicers’ delinquency, foreclosure and other reports on assets; supervising
claims filed under any insurance policies; and enforcing the obligation of any
servicer to repurchase assets.
(c)The Manager may enter into agreements with other parties, including its
Affiliates, for the purpose of engaging one or more parties for and on behalf,
and at the sole cost and expense, of the Company to provide property management,
asset management, leasing, development, brokerage, financial advisory, custodial
and/or other services to the Company (including, without limitation, Portfolio
Management Services and Monitoring Services) pursuant to agreement(s) with terms
which are then customary for agreements regarding the provision of services to
companies that have assets similar in type, quality and value to the assets of
the Company; provided, that (i) any such agreements entered into with Affiliates
of the Manager shall be (A) on terms no more favorable to such affiliate than
would be obtained from a third party on an arm’s-length basis and (B) to the
extent the same do not fall within the provisions of the Guidelines, approved by
a majority of the Independent Directors, (ii) with respect to Portfolio
Management Services, (A) any such agreements shall be subject to the Company’s
prior written approval (and approved by a majority of the Independent
Directors) and (B) the Manager shall remain liable for the performance of such
Portfolio Management Services, and (iii) with respect to Monitoring Services,
any such agreements shall be subject to the Company’s prior written approval
(and approved by a majority of the Independent Directors).
(d)The Manager may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services of accountants, legal counsel, appraisers,
insurers, brokers, transfer agents, registrars, developers, investment banks,
financial advisors, banks and other lenders and others as the Manager deems
necessary or advisable in connection with the management and operations of the
Company. Notwithstanding anything contained herein to the contrary, the Manager
shall have the right to cause any such services to be rendered by its employees
or Affiliates. The Company shall pay or reimburse the Manager or its Affiliates

7

--------------------------------------------------------------------------------




performing such services for the cost thereof; provided, that such costs and
reimbursements are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis.
(e)As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment, reports and other information with respect to such Investment as may
be reasonably requested by the Company.
(f)The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments, or any other materials required to be
filed with any governmental body or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm.
(g)The Manager shall prepare, at the sole cost and expense of the Company,
regular reports for the Board of Directors to enable the Board of Directors to
review the Company’s acquisitions, portfolio composition and characteristics,
credit quality, performance and compliance with the Guidelines and policies
approved by the Board of Directors.
(h)Notwithstanding anything contained in this Agreement to the contrary, except
to the extent that the payment of additional moneys is proven by the Company to
have been required as a direct result of the Manager’s acts or omissions which
result in the right of the Company to terminate this Agreement pursuant to
Section 15 of this Agreement, the Manager shall not be required to expend money
(“Excess Funds”) in connection with any expenses that are required to be paid
for or reimbursed by the Company pursuant to Section 9 in excess of that
contained in any applicable Company Account (as herein defined) or otherwise
made available by the Company to be expended by the Manager hereunder. Failure
of the Manager to expend Excess Funds out-of-pocket shall not give rise or be a
contributing factor to the right of the Company under Section 13(a) of this
Agreement to terminate this Agreement due to the Manager’s unsatisfactory
performance.
(i)In performing its duties under this Section 2, the Manager shall be entitled
to rely reasonably on qualified experts and professionals (including, without
limitation, accountants, legal counsel and other professional service
providers) hired by the Manager at the Company’s sole cost and expense.
SECTION 3.DEVOTION OF TIME; ADDITIONAL ACTIVITIES OF THE MANAGER.
(a)The Manager will provide the Company with a management team, including a
Chief Executive Officer and President, along with appropriate support personnel,
to provide the management services to be provided by the Manager to the Company
hereunder, the members of which team shall devote such of their time to the
management of the Company as may be reasonably necessary and appropriate,
commensurate with the level of activity of the Company from time to time. The
Manager shall also provide the Company with a Chief Financial Officer who shall
be fully dedicated to the operations of the Company, a sufficient amount of
additional accounting professionals (which amount shall be reviewed and approved
by the Board), and a director of investor relations who shall be fifty percent
(50%) dedicated to the operations of the Company.

8

--------------------------------------------------------------------------------






(b)The Manager agrees to offer the Company the right to participate in all
investment opportunities that the Manager determines are appropriate for the
Company in view of its investment objectives, policies and strategies, and other
relevant factors, subject to the exception that, in accordance with the
Manager’s Conflict of Interests Policy (attached hereto as Exhibit A and as may
be amended from time to time in the sole discretion of the Manager), the Company
might not participate in each such opportunity but will on an overall basis
equitably participate with the Manager’s other clients in all such
opportunities. Except as provided in the penultimate sentence of this Section
3(b), nothing in this Agreement shall (i) prevent the Manager or any of its
Affiliates, officers, directors or employees, from engaging in other businesses
or from rendering services of any kind to any other Person, including, without
limitation, investing in, or rendering advisory services to others investing in,
any type of Conduit CMBS or other mortgage loans (including, without limitation,
investments that meet the principal investment objectives of the Company),
whether or not the investment objectives or policies of any such other Person or
entity are similar to those of the Company or (ii) in any way bind or restrict
the Manager or any of its Affiliates, officers, directors or employees from
buying, selling or trading any securities or commodities for their own accounts
or for the account of others for whom the Manager or any of its Affiliates,
officers, directors or employees may be acting. While information and
recommendations supplied to the Company shall, in the Manager’s reasonable and
good faith judgment, be appropriate under the circumstances and in light of the
investment objectives and policies of the Company, they may be different from
the information and recommendations supplied by the Manager or any Affiliate of
the Manager to other investment companies, funds and advisory accounts. The
Company shall be entitled to equitable treatment under the circumstances in
receiving information, recommendations and any other services, but the Company
recognizes that it is not entitled to receive preferential treatment as compared
with the treatment given by the Manager or any Affiliate of the Manager to any
investment company, fund or advisory account other than any fund or advisory
account which contains only funds invested by the Manager, its Affiliates (and
not any funds of any of their clients or customers) or their officers and
directors. Notwithstanding anything to the contrary in this Section 3(b), the
Manager hereby agrees that, during the term of this Agreement set forth in
Section 13 hereof, neither the Manager nor any entity controlled by the Manager
shall raise, sponsor or advise any new REIT that invests primarily in domestic
mortgage backed securities in the United States. The Company shall have the
benefit of the Manager’s best judgment and effort in rendering services
hereunder and, in furtherance of the foregoing, the Manager shall not undertake
activities that, in its good faith judgment, will adversely affect the
performance of its obligations under this Agreement.
(c)Directors, officers, employees and agents of the Manager or Affiliates of the
Manager may serve as directors, officers, employees, agents, nominees or
signatories for the Company or any Subsidiary, to the extent permitted by their
Governing Instruments, as from time to time amended, or by any resolutions duly
adopted by the Board of Directors pursuant to the Company’s Governing
Instruments. When executing documents or otherwise acting in such capacities for
the Company, such Persons shall use their respective titles in the Company.
(d)The Manager is authorized, for and on behalf, and at the sole cost and
expense of the Company, to employ such securities dealers for the purchase and
sale of investment assets of the Company as may, in the good faith judgment of
the Manager, be necessary to obtain the best commercially available net results
for the Company taking into account such factors as the policies of the Company,
price, dealer spread, the size, type, timing and difficulty of the transaction
involved, the firm’s general execution and operational facilities and the firm’s
risk in positioning the securities involved. Consistent with this policy, the
Manager is authorized to direct the execution of the Company’s portfolio
transactions to dealers and brokers furnishing statistical information or
research deemed by the Manager to be useful or valuable to the performance of
its investment advisory functions for the Company.

9

--------------------------------------------------------------------------------




(e)The Company (including the Board of Directors) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to file any registration statement on
behalf of the Company in a timely manner or to deliver any financial statements
or other reports with respect to the Company. If the Manager is not able to
provide a service, or in the reasonable judgment of the Manager it is not
prudent to provide a service, without the approval of the Board of Directors or
the Independent Directors, as applicable, then the Manager shall be excused from
providing such service (and shall not be in breach of this Agreement) until the
applicable approval has been obtained.
SECTION 4.AGENCY. The Manager shall act as agent of the Company in making,
acquiring, financing and disposing of Investments, disbursing and collecting the
Company’s funds, paying the debts and fulfilling the obligations of the Company,
supervising the performance of professionals engaged by or on behalf of the
Company and handling, prosecuting and settling any claims of or against the
Company, the Board of Directors, holders of the Company’s securities or the
Company’s representatives or properties.
SECTION 5.BANK ACCOUNTS. At the direction of the Board of Directors, the Manager
may establish and maintain one or more bank accounts in the name of the Company
or any Subsidiary (any such account, a “Company Account”), and may collect and
deposit funds into any such Company Account or Company Accounts, and disburse
funds from any such Company Account or Company Accounts, under such terms and
conditions as the Board of Directors may approve; and the Manager shall, from
time to time and upon request, render appropriate accountings of such
collections and payments to the Board of Directors and to the auditors of the
Company or any Subsidiary.
SECTION 6.RECORDS; CONFIDENTIALITY. The Manager shall maintain appropriate books
of accounts and records relating to services performed under this Agreement, and
such books of account and records shall be accessible for inspection by
representatives of the Company or any Subsidiary at any time during normal
business hours upon one (1) business day’s advance written notice. The Manager
shall keep confidential any and all information obtained in connection with the
services rendered under this Agreement and shall not disclose any such
information (or use the same except in furtherance of its duties under this
Agreement) to nonaffiliated third parties except (i) with the prior written
consent of the Board of Directors, (ii) to legal counsel, accountants and other
professional advisors; (iii) to appraisers, financing sources and others in the
ordinary course of the Company’s business; (iv) to governmental officials having
jurisdiction over the Company; (v) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vi) as required by law or legal process to which the Manager or
any Person to whom disclosure is permitted hereunder is a party. The foregoing
shall not apply to information which has previously become publicly available
through the actions of a Person other than the Manager not resulting from the
Manager’s violation of this Section 6. The provisions of this Section 6 shall
survive the expiration or earlier termination of this Agreement for a period of
one year.
SECTION 7.OBLIGATIONS OF MANAGER; RESTRICTIONS.
(a)The Manager shall require each seller or transferor of investment assets to
the Company to make such representations and warranties regarding such assets as
may, in the reasonable judgment of the Manager, be necessary and appropriate or
as advised by the Board of Directors and consistent with standard industry
practice. In addition, the Manager shall take such other action as it deems
necessary or appropriate or as advised by the Board of Directors and consistent
with standard industry practice with regard to the protection of the
Investments.

10

--------------------------------------------------------------------------------






(b)The Manager shall refrain from any action that, in its sole judgment made in
good faith, (i) is not in compliance with the Guidelines, (ii) would adversely
affect the status of the Company as a REIT under the Code or the Company’s
status as an entity excluded from investment company status under the Investment
Company Act or (iii) would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by the Company’s Governing
Instruments. If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely affect such status or
violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, officers,
stockholders and employees shall not be liable to the Company or any Subsidiary,
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners, for any act or omission by the Manager, its directors, officers,
stockholders or employees except as provided in Section 11 of this Agreement.
(c)The Company shall not invest in joint ventures with the Manager or any
affiliate thereof, unless (i) such Investment is made in accordance with the
Guidelines and (ii) such Investment is approved in advance by a majority of the
Independent Directors.
(d)The Manager shall not (i) consummate any transaction which would involve the
acquisition by the Company of an asset in which the Manager or any Affiliate
thereof has an ownership interest or the sale by the Company of an asset to the
Manager or any Affiliate thereof, or (ii) under circumstances where the Manager
is subject to an actual or potential conflict of interest, in the reasonable
judgment of the Manager or the Board of Directors, because it manages both the
Company and another Person (not an Affiliate of the Company) with which the
Company has a contractual relationship, take any action constituting the
granting to such Person of a waiver, forbearance or other relief, or the
enforcement against such Person of remedies, under or with respect to the
applicable contract, unless such transaction or action, as the case may be and
in each case, is approved by a majority of the Independent Directors.
(e)The Board of Directors periodically reviews the Guidelines and the Company’s
portfolio of Investments but will not review each proposed investment, except as
otherwise provided herein. If a majority of the Independent Directors determines
in the periodic review of transactions by the Independent Directors, that a
particular transaction does not comply with the Guidelines (including as a
result of violation of the provisions of Section 7(d) above), then a majority of
the Independent Directors will consider what corrective action, if any, can be
taken. The Manager shall be permitted to rely upon the direction of the
Secretary of the Company to evidence the approval of the Board of Directors or
the Independent Directors with respect to a proposed investment.
(f)The Manager shall at all times during the term of this Agreement (including
the Current Term and any Renewal Term) maintain a tangible net worth equal to or
greater than $1,000,000. The Manager shall at all times during the term of this
Agreement maintain “errors and omissions” insurance coverage and other insurance
coverage which is customarily carried by property, asset and investment managers
performing functions similar to those of the Manager under this Agreement with
respect to assets similar to the assets of the Company, in an amount which is
comparable to that customarily maintained by other managers or servicers of
similar assets.
SECTION 8.COMPENSATION.
(a)During the term of this Agreement (including the Current Term and any Renewal
Term), the Company shall pay the Manager the Base Management Fee monthly in
arrears.

11

--------------------------------------------------------------------------------






(b)The Manager shall compute each installment of the Base Management Fee within
fifteen (15) business days after the end of the calendar month with respect to
which such installment is payable. A copy of the computations made by the
Manager to calculate such installment shall thereafter, for informational
purposes only and subject in any event to Section 13(a) of this Agreement,
promptly be delivered to the Board of Directors and, upon such delivery, payment
of such installment of the Base Management Fee shown therein shall be due and
payable no later than the date which is twenty (20) business days after the end
of the calendar month with respect to which such installment is payable.
(c)The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.
(d)In addition to the Base Management Fee otherwise payable hereunder, the
Company shall pay the Manager quarterly Incentive Compensation. The Incentive
Compensation calculation and payment shall be made for each fiscal quarter in
arrears.
(e)The Manager shall compute each installment of the Incentive Compensation
within 30 days after the end of each fiscal quarter with respect to which such
installment is payable. A copy of the computations made by the Manager to
calculate such installment shall thereafter, subject to Section 13(a) of this
Agreement, promptly be delivered to the Board of Directors and payment of such
Incentive Compensation, or such other amount as may be determined pursuant to
the last sentence of this Section 8(e), shall be due and payable no later than
the date which is five (5) business days after the date of delivery to the Board
of Directors of such computations. The amount of Incentive Compensation may be
increased or decreased, if the Manager agrees and if a majority of the
Independent Directors determines in the exercise of reasonable discretion that
the amount so calculated is not equitable based upon facts and circumstances
that may include, without limitation, dividend payments, market conditions,
managerial performance or other factors not reflected in Adjusted Operating
Earnings.
(f)Twenty-five percent (25%) of the Incentive Compensation shall (subject to the
remaining provisions of this Section 8(f) and the provisions of Sections 8(g),
8(h) and 8(i)) be payable to the Manager in Common Shares, and the remainder
thereof shall be paid in cash; provided, the Manager may (subject to the
remaining provisions of this Section 8(f) and the provisions of Sections 8(g),
8(h) and 8(i)) elect, by so indicating in the installment calculation delivered
to the Board of Directors, to receive more than twenty-five percent (25%) of the
Incentive Compensation in the form of Common Shares; provided, however, the
Manager may not receive payment of any portion of the Incentive Compensation in
the form of Common Shares, either automatically or by election, if such payment
would result in the Manager directly or indirectly through one or more
subsidiaries owning in the aggregate more than 9.8% of the outstanding Common
Shares. For purposes of this computation, Common Shares include shares issued
and outstanding (whether vested or unvested or forfeitable or
non-forfeitable) and shares to be issued upon exercise of outstanding stock
options (whether such options are exercisable or nonexercisable). The Manager’s
receipt of Common Shares in accordance herewith shall be subject to all
applicable securities exchange rules and securities laws (including, without
limitation, prohibitions on insider trading). All Common Shares paid to the
Manager as Incentive Compensation will be fully vested upon issuance, provided
that the Manager hereby agrees not to sell such shares prior to the date that is
one year after the date such shares are due and payable. Notwithstanding such
restriction and subject to compliance with all applicable securities laws
(including, without limitation, prohibitions on insider trading), the Manager
shall have the right to allocate such shares in its sole and absolute discretion
to its officers, employees and other individuals who provide services to it at
any time. In addition, the foregoing restriction regarding the sale of such
shares shall terminate upon termination of this Agreement.
(g)Common Shares payable as Incentive Compensation shall be valued as follows:

12

--------------------------------------------------------------------------------




(i)if such shares are traded on a securities exchange, the value shall be deemed
to be the average of the closing prices of the shares on such exchange over the
thirty (30) day period ending three (3) days prior to the issuance of such
shares;
(ii)if such shares are actively traded over-the-counter, the value shall be
deemed to be the average of the closing bid or sales price as applicable over
the thirty (30) day period ending three (3) days prior to the issuance of such
shares; and
(iii)if there is no active public market for such shares, the value shall be the
fair market value thereof, as reasonably determined in good faith by the Board
of Directors of the Company.
(h)If at any time the Manager shall, in connection with a determination of fair
market value made by the Board of Directors, (i) dispute such determination in
good faith by more than five percent (5%), and (ii) such dispute cannot be
resolved between the Independent Directors and the Manager within ten
(10) business days after the Manager provides written notice to the Company of
such dispute (the “Valuation Notice”), then the matter shall be resolved by an
independent appraiser of recognized standing selected jointly by the Independent
Directors and the Manager within not more than twenty (20) days after the
Valuation Notice. In the event the Independent Directors and the Manager cannot
agree with respect to such selection within the aforesaid twenty (20) day
time-frame, the Independent Directors shall select one such independent
appraiser and the Manager shall select one independent appraiser within five
(5) business days after the expiration of the twenty (20) day period, with one
additional such appraiser (the “Last Appraiser”) to be selected by the
appraisers so designated within five (5) business days after their selection.
Any valuation decision made by the appraisers shall be deemed final and binding
upon the Board of Directors and the Manager and shall be delivered to the
Manager and the Company within not more than fifteen (15) days after the
selection of the Last Appraiser. The expenses of the appraisal shall be paid by
the party with the estimate which deviated the furthest from the final valuation
decision made by the appraisers.
(i)The Company agrees to register the issuance and resale of the stock portion
of the Incentive Compensation in accordance with the provisions of Exhibit B.
(j)Not later than seventy-five (75) days after the end of each fiscal year, the
Company shall pay to the Manager an amount equal to the positive difference, if
any, between (i) the Incentive Compensation payable for the prior fiscal year
before deducting paid or accrued TRS Directly Paid Fees, less (ii) the sum of
(A) the Incentive Compensation actually paid in the prior fiscal year plus (B)
the TRS Directly Paid Fees actually paid for the prior fiscal year.
(k)    In addition to the compensation set forth above in this Section 8, the
Company shall pay CVC Credit Partners, LLC (f/k/a Apidos Capital Management,
LLC) such fees as are set forth in that certain Services Agreement dated as of
February 24, 2011, among Resource Capital Asset Management, LLC (a subsidiary of
the Company) and Apidos Capital Management, LLC.    
SECTION 9.EXPENSES OF THE COMPANY. The Company shall pay all of its expenses and
shall reimburse the Manager and its Affiliates for documented expenses of the
Manager and its Affiliates incurred on its behalf (collectively, the
“Expenses”). Expenses include all costs and expenses which are expressly
designated elsewhere in this Agreement as the Company’s, together with the
following:
(a)expenses in connection with the issuance and transaction costs incident to
the acquisition, disposition and financing of Investments;

13

--------------------------------------------------------------------------------






(b)costs of legal, tax, accounting, consulting, auditing, administrative and
other similar services rendered for the Company by providers retained by the
Manager or, if provided by the employees of the Manager or its Affiliates, in
amounts which are no greater than those which would be payable to outside
professionals or consultants engaged to perform such services pursuant to
agreements negotiated on an arm’s-length basis;
(c)the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;
(d)costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other costs) or any securities
offerings of the Company;
(e)expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs (including
transfer agent and registrar costs) in connection with the listing and/or
trading of the Company’s securities on any exchange or inter-dealer quotation
system, the fees to any such exchange or inter-dealer quotation system in
connection with its listing, costs of complying with the rules, regulations or
policies of such exchange or inter-dealer quotation system, costs of preparing,
printing and mailing the Company’s annual report to its stockholders and proxy
materials with respect to any meeting of the stockholders of the Company;
(f)the allocable costs associated with any computer software or hardware,
electronic equipment or purchased information technology services from third
party vendors that is used for the Company;
(g)expenses incurred by managers, officers, employees and agents of the Manager
and its Affiliates for travel on the Company’s behalf and other out-of-pocket
expenses incurred by managers, officers, employees and agents of the Manager and
its Affiliates in connection with the purchase, financing, refinancing, sale or
other disposition of an Investment or establishment and maintenance of any
credit facilities and other indebtedness or any securities offerings of the
Company;
(h)the allocable costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses;
(i)compensation and expenses of the Company’s custodian and transfer agent, if
any;
(j)the costs of maintaining compliance with all federal, state and local rules
and regulations or any other regulatory agency;
(k)all taxes and license fees;
(l)all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;
(m)costs and expenses incurred in contracting with third parties, including
Affiliates of the Manager, for the servicing and special servicing of assets of
the Company;

14

--------------------------------------------------------------------------------




(n)all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including appraisal, reporting, audit and legal fees;
(o)expenses relating to any office(s) or office facilities, including but not
limited to disaster backup recovery sites and facilities, maintained for the
Company or Investments separate from the office or offices of the Manager;
(p)expenses connected with the payments of interest, dividends or distributions
in cash or any other form authorized or caused to be made by the Board of
Directors to or on account of the holders of securities of the Company or its
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;
(q)any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director or officer of the Company or of any Subsidiary in his or
her capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency,
or settlement of pending or threatened proceedings or by the charter and bylaws
of the Company;
(r)the allocable portion of rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses of the
Manager and its Affiliates required for the Company’s operations; and
(s)all other expenses actually incurred by the Manager or its Affiliates which
are reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement.
(t)Without regard to the amount of compensation received under this Agreement by
the Manager, the Manager shall bear the expense of the wages, salaries and
benefits of the Manager's officers and employees, with the exception that the
Company shall bear the expense of the dedicated personnel described in the final
sentence of Section 3(a) hereof, in proportion to such personnel’s percentage of
time dedicated to the operations of the Company.
The provisions of this Section 9 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.
SECTION 10.CALCULATIONS OF EXPENSES.
The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company within 20 days
after the end of each calendar month. Expenses incurred by the Manager on behalf
of the Company shall be reimbursed by the Company to the Manager on the first
business day of the month immediately following the date of delivery of such
statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company. The provisions of this Section 10
shall survive the expiration or earlier termination of this Agreement.
SECTION 11.LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.

15

--------------------------------------------------------------------------------






(a)The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement. The Manager, its members, managers,
officers, employees and Affiliates (including Resource America) will not be
liable to the Company or any Subsidiary, to the Board of Directors, or the
Company’s or any Subsidiary’s stockholders or partners for any acts or omissions
by the Manager, its members, managers, officers, employees or Affiliates
(including Resource America), pursuant to or in accordance with this Agreement,
except by reason of acts constituting bad faith, willful misconduct, gross
negligence or reckless disregard of the Manager’s duties under this Agreement.
The Company shall, to the full extent lawful, reimburse, indemnify and hold the
Manager, its members, managers, officers, employees and Affiliates (including
Resource America) and each other Person, if any, controlling the Manager (each,
an “Indemnified Party”), harmless of and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including attorneys’ fees) in respect of or arising from any acts or omissions
of such Indemnified Party made in good faith in the performance of the Manager’s
duties under this Agreement and not constituting such Indemnified Party’s bad
faith, willful misconduct, gross negligence or reckless disregard of the
Manager’s duties under this Agreement.
(b)The Manager and Resource America, jointly and severally, shall, to the full
extent lawful, reimburse, indemnify and hold the Company, its stockholders,
directors, officers and employees and each other Person, if any, controlling the
Company (each, a “Company Indemnified Party”), harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorneys’ fees) in respect of or arising from the
Manager’s bad faith, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement or any claims by Manager’s employees relating
to the terms and conditions of their employment by Manager.
SECTION 12.NO JOINT VENTURE. Nothing in this Agreement shall be construed to
make the Company, the Manager and Resource America partners or joint venturers
or impose any liability as such on either of them.
SECTION 13.TERM; TERMINATION.
(a)Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until March 31, 2013 (the “Current Term”) and shall
be automatically renewed for a one-year term on that date and each anniversary
date thereafter (a “Renewal Term”) unless at least two-thirds of the Independent
Directors or the holders of at least a majority of the outstanding Common
Sharesagree not to automatically renew because (i) there has been unsatisfactory
performance by the Manager that is materially detrimental to the Company or
(ii) the compensation payable to the Manager hereunder is unfair; provided, that
the Company shall not have the right to terminate this Agreement under clause
(ii) above if the Manager agrees to continue to provide the services under this
Agreement at a fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below. If the Company
elects not to renew this Agreement at the expiration of the Current Term or any
Renewal Term as set forth above, the Company shall deliver to the Manager prior
written notice (the “Termination Notice”) of the Company’s intention not to
renew this Agreement based upon the terms set forth in this Section 13(a) not
less than 180 days prior to the expiration of the then existing term. If the
Company so elects not to renew this Agreement, the Company shall designate the
date (the “Effective Termination Date”), not less than 180 days from the date of
the notice, on which the Manager shall cease to provide services under this
Agreement and this Agreement shall terminate on such date; provided, however,
that in the event that such Termination Notice is given in connection with a
determination that the compensation payable to the Manager is unfair, the
Manager shall have the right to renegotiate such compensation by delivering to
the Company, no fewer

16

--------------------------------------------------------------------------------




than forty-five (45) days prior to the prospective Effective Termination Date,
written notice (any such notice, a “Notice of Proposal to Negotiate”) of its
intention to renegotiate its compensation under this Agreement. Thereupon, the
Company (represented by the Independent Directors) and the Manager shall
endeavor to negotiate in good faith the revised compensation payable to the
Manager under this Agreement. Provided that the Manager and at least two-thirds
of the Independent Directors agree to the terms of the revised compensation to
be payable to the Manager within 45 days following the receipt of the Notice of
Proposal to Negotiate, the Termination Notice shall be deemed of no force and
effect and this Agreement shall continue in full force and effect on the terms
stated in this Agreement, except that the compensation payable to the Manager
hereunder shall be the revised compensation then agreed upon by the parties to
this Agreement. The Company and the Manager agree to execute and deliver an
amendment to this Agreement setting forth such revised compensation promptly
upon reaching an agreement regarding same. In the event that the Company and the
Manager are unable to agree to the terms of the revised compensation to be
payable to the Manager during such 45 day period, this Agreement shall
terminate, such termination to be effective on the date which is the later of
(A) ten (10) days following the end of such 45 day period and (B) the Effective
Termination Date originally set forth in the Termination Notice.
(b)In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of four times the sum of the average
annual Base Management Fee and the average annual Incentive Compensation earned
by the Manager during the two 12-month periods immediately preceding the date of
such termination, calculated as of the end of the most recently completed fiscal
quarter prior to the date of termination. The obligation of the Company to pay
the Termination Fee shall survive the termination of this Agreement.
(c)No later than 180 days prior to the expiration of the Current Term or any
Renewal Term, the Manager may deliver written notice to the Company informing it
of the Manager’s intention to decline to renew this Agreement, whereupon this
Agreement shall not be renewed and extended and this Agreement shall terminate
effective upon expiration of the then current term.
(d)If this Agreement is terminated pursuant to this Section 13, such termination
shall be without any further liability or obligation of either party to the
other, except as provided in Sections 6, 9, 10, 13(b) and 16 of this Agreement.
In addition, Sections 8(i) (including the provisions of Exhibit B) and 11 of
this Agreement shall survive termination of this Agreement.
SECTION 14.ASSIGNMENT.
(a)Except as set forth in Section 14(b) of this Agreement, this Agreement shall
terminate automatically in the event of its assignment, in whole or in part, by
the Manager, unless such assignment is consented to in writing by the Company
with the consent of a majority of the Independent Directors. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to another REIT or other organization which is
a successor (by merger, consolidation or purchase of assets) to the Company, in
which case such successor organization shall be bound under this Agreement and
by the terms of such assignment in the same manner as the Company is bound under
this Agreement.

17

--------------------------------------------------------------------------------




(b)Notwithstanding any provision of this Agreement, the Manager may subcontract
and assign any or all of its responsibilities under Sections 2(b), 2(c) and
2(d) of this Agreement to any of its Affiliates in accordance with the terms of
this Agreement applicable to any such subcontract or assignment, and the Company
hereby consents to any such assignment and subcontracting. In addition, provided
that the Manager provides prior written notice to the Company for informational
purposes only, nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.
SECTION 15.TERMINATION FOR CAUSE.
(a)The Company may terminate this Agreement effective upon thirty (30) days’
prior written notice of termination from the Company to the Manager, without
payment of any Termination Fee, if (i) the Manager materially breaches any
provision of this Agreement and such breach shall continue for a period of 30
days after the Manager’s receipt of written notice thereof specifying such
breach and requesting that the same be remedied in such 30 day period, (ii) the
Manager engages in any act of fraud, misappropriation of funds, or embezzlement
against the Company, (iii) there is an event of any gross negligence on the part
of the Manager in the performance of its duties under this Agreement, (iv) there
is a Change of Control of the Manager and a majority of the Independent
Directors determines, in their sole discretion, at any point during the 18
months following such Change of Control, that such Change of Control was
detrimental to the ability of the Manager to perform its duties hereunder in
substantially the manner conducted prior to such Change of Control, or (v) there
is entered an order for relief or similar decree or order with respect to the
Manager by a court having competent jurisdiction in an involuntary case under
the federal bankruptcy laws as now or hereafter constituted or under any
applicable federal or state bankruptcy, insolvency or other similar laws; or
(vi) the Manager (A) ceases, or admits in writing its inability to pay its debts
as they become due and payable, or makes a general assignment for the benefit
of, or enters into an composition or arrangement with, creditors; (B) applies
for, or consents (by admission of material allegations of a petition or
otherwise) to a sequestrator (or other similar official) of the Manager or of
any substantial part of its properties or assets, or authorizes such an
application or consent, or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Manager and
continue undismissed for 60 days; (C) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy,
reorganization, arrangement, readjustment of debt, insolvency, dissolution,
liquidation or other similar law of any jurisdiction, or authorizes such
application or consent, or proceedings to such end are instituted against the
Manager without such authorization, application or consent and are approved as
properly instituted and remain undismissed for 60 days or result in adjudication
of bankruptcy or insolvency; or (D) permits or suffers all or any substantial
part of its properties or assets to be sequestered or attached by court order
and the order remains undismissed for 60 days.
(b)The Manager agrees that if any of the events specified above occur, it will
give prompt written notice thereof to the Company’s Board of Directors after the
occurrence of such event.
(c)The Manager may terminate this Agreement effective upon sixty (60) days’
prior written notice of termination to the Company in the event that the Company
shall default in the performance or observance of any material term, condition
or covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30 day period.
(d)The Manager may terminate this Agreement, without the Company being required
to pay the Termination Fee, in the event the Company becomes regulated as an
“investment company” under the Investment Company Act, with such termination
deemed to have occurred immediately prior to such event.

18

--------------------------------------------------------------------------------






SECTION 16.ACTION UPON TERMINATION. From and after the effective date of
termination of this Agreement, pursuant to Sections 13, 14, or 15 of this
Agreement, the Manager shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13 or Section
15(c), the applicable Termination Fee. Upon such termination, the Manager shall
forthwith:
(i)after deducting any accrued compensation and reimbursement for its Expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;
(ii)deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or a Subsidiary; and
(iii)deliver to the Board of Directors all property and documents of the Company
or any Subsidiary then in the custody of the Manager.
SECTION 17.RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST. The Manager
agrees that any money or other property of the Company or Subsidiary held by the
Manager under this Agreement shall be held by the Manager as custodian for the
Company or Subsidiary, and the Manager’s records shall be appropriately marked
clearly to reflect the ownership of such money or other property by the Company
or such Subsidiary. Upon the receipt by the Manager of a written request signed
by a duly authorized officer of the Company requesting the Manager to release to
the Company or any Subsidiary any money or other property then held by the
Manager for the account of the Company or any Subsidiary under this Agreement,
the Manager shall release such money or other property to the Company or any
Subsidiary within a reasonable period of time, but in no event later than sixty
(60) days following such request. The Manager shall not be liable to the
Company, any Subsidiary, the Independent Directors, or the Company’s or a
Subsidiary’s stockholders or partners for any acts performed or omissions to act
by the Company or any Subsidiary in connection with the money or other property
released to the Company or any Subsidiary in accordance with the second sentence
of this Section 17. The Company and any Subsidiary shall indemnify the Manager
and its members, managers, officers and employees against any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever, which arise in connection with the Manager’s release of such money
or other property to the Company or any Subsidiary in accordance with the terms
of this Section 17. Indemnification pursuant to this provision shall be in
addition to any right of the Manager to indemnification under Section 11 of this
Agreement.
SECTION 18.REPRESENTATIONS AND WARRANTIES.
(a)The Company hereby represents and warrants to the Manager as follows:
(i)The Company is duly organized, validly existing and in good standing under
the laws of the State of Maryland, has the corporate power to own its assets and
to transact the business in which it is now engaged and is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business requires
such qualification, except for failures to be so qualified, authorized or
licensed that could not in the aggregate have a material adverse effect on the
business operations, assets or financial condition of the Company.

19

--------------------------------------------------------------------------------




(ii)The Company has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery or performance of this Agreement and all obligations required
hereunder. This Agreement has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized officer of the
Company, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.
(iii)The execution, delivery and performance of this Agreement and the documents
or instruments required hereunder will not violate any provision of any existing
law or regulation binding on the Company, or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on the
Company, or the charter or bylaws of, or any securities issued by, the Company
or of any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Company is a party or by which the Company or any of
its assets may be bound, the violation of which would have a material adverse
effect on the business operations, assets or financial condition of the Company,
and will not result in, or require, the creation or imposition of any lien on
any of its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.
(b)The Manager hereby represents and warrants to the Company as follows:
(i)The Manager is duly organized, validly existing and in good standing under
the laws of the State of Delaware, has the corporate power to own its assets and
to transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Manager and its Subsidiaries,
taken as a whole.
(ii)The Manager has the corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of the Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Manager in connection with this Agreement or the execution,
delivery or performance of this Agreement and all obligations required
hereunder. This Agreement has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized agent of the
Manager, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
valid and binding obligation of the Manager enforceable against the Manager in
accordance with its terms.

20

--------------------------------------------------------------------------------




(iii)The execution, delivery and performance of this Agreement and the documents
or instruments required hereunder, will not violate any provision of any
existing law or regulation binding on the Manager, or any order, judgment, award
or decree of any court, arbitrator or governmental authority binding on the
Manager, or the charter or bylaws of, or any securities issued by, the Manager
or of any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Manager is a party or by which the Manager or any of
its assets may be bound, the violation of which would have a material adverse
effect on the business operations, assets or financial condition of the Manager
and its subsidiaries, taken as a whole, and will not result in, or require, the
creation or imposition of any lien on any of its property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertaking.
(c)Resource America hereby represents and warrants to the Company as follows:
(i)Resource America is duly organized, validly existing and in good standing
under the laws of the State of Delaware, has the corporate power to own its
assets and to transact the business in which it is now engaged and is duly
qualified to do business and is in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of Resource
America and its Subsidiaries, taken as a whole.
(ii)Resource America has the corporate power and authority to execute, deliver
and perform this Agreement and all obligations required hereunder and has taken
all necessary corporate action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder. No consent of any other person
including, without limitation, stockholders or creditors of Resource America,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required by Resource America in connection with this Agreement or
the execution, delivery or performance of this Agreement and all obligations
required hereunder. This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized agent of
Resource America, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the valid and binding obligation of Resource America enforceable
against Resource America in accordance with its terms.
(iii)The execution, delivery and performance of this Agreement and the documents
or instruments required hereunder, will not violate any provision of any
existing law or regulation binding on Resource America, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
Resource America, or the charter or bylaws of, or any securities issued by,
Resource America or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Resource America is a party or by
which Resource America or any of its assets may be bound, the violation of which
would have a material adverse effect on the business operations, assets or
financial condition of Resource America and its subsidiaries, taken as a whole,
and will not result in, or require, the creation or imposition of any lien on
any of its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

21

--------------------------------------------------------------------------------




SECTION 19.NOTICES. Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:
(a)If to the Company:
Resource Capital Corp.
712 Fifth Avenue, 12th Floor
New York, NY 10019
Attention: Chief Executive Officer
(b)If to Resource America:
Resource America, Inc.
2005 Market Street, 15th Floor
Philadelphia, PA 19103
Attention: Chief Legal Officer
(c)
If to the Manager:

Resource Capital Manager, Inc.
712 Fifth Avenue, 12th Floor
New York, NY 10019
Attention: Chief Executive Officer
With a copy to:
Resource America, Inc.
2005 Market Street, 15th Floor
Philadelphia, PA 19103
Attention: Chief Legal Officer
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.
SECTION 20.BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement. Each of the Company, the Manager and Resource
America agrees that the representations, warrantees, covenants and agreements of
the Company contained herein are made on behalf of the Company and its
wholly-owned Subsidiaries for the benefit of each of the Manager and Resource
America, and the representations, warranties, covenants and agreements of each
of the Manager and Resource America are for the benefit of the Company and its
wholly-owned Subsidiaries.

22

--------------------------------------------------------------------------------






SECTION 21.ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto.
SECTION 22.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 23.NO WAIVER; CUMULATIVE REMEDIES. No failure to exercise and no delay
in exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereto shall be effective unless it
is in writing and is signed by the party asserted to have granted such waiver.
SECTION 24.COSTS AND EXPENSES. Each party hereto shall bear its own costs and
expenses (including the fees and disbursements of counsel and accountants) 
incurred in connection with the negotiations and preparation of and the closing
under this Agreement, and all matters incident thereto.
SECTION 25.HEADINGS. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed part of this
Agreement.
SECTION 26.COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
SECTION 27.SEVERABILITY. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction
SECTION 28.GENDER. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


RESOURCE CAPITAL CORP.
 
By:  /s/David J. Bryant   
Name: David J. Bryant
Title:   Senior Vice President and Chief Financial Officer
 
 
RESOURCE CAPITAL MANAGER, INC.
 
By:  /s/ Michael S. Yecies    
Name: Michael S. Yecies                                          
Title:   Senior Vice President, Chief Legal Officer and Secretary
 
 
RESOURCE AMERICA, INC.
 
By:  /s/ Jeffrey F. Brotman
Name: Jeffrey F. Brotman
Title:   Executive Vice President















24

--------------------------------------------------------------------------------




Exhibit A


RESOURCE CAPITAL MANAGER, INC.
CONFLICT OF INTERESTS POLICY
Resource Capital Manager, Inc. (the “Company”) provides investment advisory
services and manages the assets and day-to-day operations of various entities,
including Resource Capital Corp. (“Resource”). The Company is responsible for
all activities relating to the assets and operations of Resource and, in such
capacity, hereby sets forth the following policies with respect to conflicts of
interest that might arise among Resource and the Company’s other advisees:
•
Resource will not be permitted to invest in any investment fund or
collateralized debt obligation (“CDO”) structured, co-structured or managed by
the Company other than those structured, co-structured or managed on Resource’s
behalf. The Company will not receive duplicate management fees from any such
investment fund or CDO to the extent Resource invests in it.

•
Resource will not be permitted to purchase investments from, or sell investments
to, the Company, Resource America, Inc. (“Resource America”) or their
affiliates, except that we may purchase investments originated by those entities
within 60 days before Resource’s investment.

•
Any transaction between entities managed by the Company, Resource America or
their affiliates and Resource must be approved by a majority of Resource’s
independent directors.

With respect to equipment leases, if an investment is appropriate for more than
one investment program, including Resource’s, the Company will allocate the
investment based on the following factors:
•
which investment program has been seeking investments for the longest period of
time;

•
whether the investment program has the cash required for the investment;

•
whether the amount of debt to be incurred with respect to the investment is
acceptable for the investment program;

•
the effect the investment will have on the investment program’s cash flow;

•
whether the investment would further diversify, or unduly concentrate, the
investment program’s investments in a particular lessee, class or type of
equipment, location, industry; and

•
whether the term of the investment is within the term of the investment program.

The Company may make exceptions to these general policies when other
circumstances make application of the policies inequitable or uneconomic.





A-1

--------------------------------------------------------------------------------




Exhibit B


Registration Rights Agreements
1.    Piggyback Rights. The Manager and any Permitted Transferee (as hereinafter
defined) shall have the unlimited right to piggyback on to any registration
statement of the Company (other than a registration statement on Form S-4 or
Form S-8 or any successor form); provided, however, that in the event of an
underwritten offering, the managing underwriters may exclude the shares of the
Manager and any Permitted Transferee to the same extent and in the same
proportion that shares of holders (other than the Company) are excluded, if the
managing underwriters determine in good faith that marketing factors require a
limitation on the number of shares to be included in such offering.
2.    Demand Rights. (a) The Manager and any Permitted Transferee shall also
have the right to require the Company to prepare, file and maintain at all times
such number of registration statements as are specified in the next sentence of
this Section 2(a) exclusively for the issuance and resale of the stock portion
of the Incentive Compensation (the “Compensation Shares”). The Manager and any
Permitted Transferee shall be entitled to (i) an unlimited number of
registrations on Form S-3 or any successor or replacement forms and (ii) if the
Management Agreement terminates and the Company is not then eligible to use Form
S-3 or any successor or replacement form, a single registration on such other
form as the Company is then eligible to use. Notwithstanding anything herein to
the contrary, the demand rights described herein may only be exercised upon
request of the Manager and any Permitted Transferee, in the case of clause (i),
who hold in the aggregate at least twenty percent (20%) of all outstanding
Compensation Shares and, in the case of clause (ii), who hold in the aggregate
at least one-third of all outstanding Compensation Shares.
(b)    The Manager and any Permitted Transferee shall also have the right to
require the Company to prepare, file and maintain at all times such number of
registration statements as are specified in the next sentence of this Section
2(b) exclusively for the issuance and resale of (i) the 345,000 common shares
and (ii) the common shares underlying the 651,666 stock options, originally
granted to the Manager in March 2005 (the “2005 Grants” and, together with the
Compensation Shares, the “Incentive Shares”). The Manager and any Permitted
Transferee shall be entitled to (i) an unlimited number of registrations on Form
S-3 or any successor or replacement forms and (ii) if the Management Agreement
terminates and the Company is not then eligible to use Form S-3 or any successor
or replacement form, a single registration on such other form as the Company is
then eligible to use. Notwithstanding anything herein to the contrary, the
demand rights described herein may only be exercised upon request of the Manager
and any Permitted Transferee, in the case of clause (i), who hold in the
aggregate at least twenty percent (20%) of all outstanding 2005 Grants and, in
the case of clause (ii), who hold in the aggregate at least one-third of all
outstanding 2005 Grants. Notwithstanding the foregoing, shares referred to in
this Section 2(b) shall cease to be 2005 Grants when the restrictive legend has
been removed pursuant to Rule 144 of the Securities Act of 1933, as amended (the
“Securities Act).
3.    Registration Procedures. The Company shall use its commercially reasonable
efforts to effect or cause to be effected the registration of the Incentive
Shares under the Securities Act to permit the resale of the Incentive Shares by
the Manager or any Permitted Transferee.
4.    Expenses. The Company shall bear all expenses of registration, including
its professional fees and registration and filing fees with the SEC, state
securities administrators and applicable stock exchanges, and printing, word
processing and delivery and distribution fees with respect to any registration
statement, prospectus (preliminary or final), or any amendments or supplements
thereto, and reasonable fees and disbursements of one counsel to the Manager and
any Permitted Transferees, provided, however, the Company shall not be liable
for the underwriting discounts and commissions associated with the sale of the
Incentive Shares.

B-1

--------------------------------------------------------------------------------




5.    Successors and Assigns; Permitted Transferees. The agreements in this
Exhibit B shall inure to the benefit of and be binding upon the successors and
assigns of each of the Company and the Manager. For purposes of this Exhibit B,
the term Permitted Transferee shall mean each person or entity to whom the
Manager transfers any Incentive Shares.
6.    Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless (i) the Manager and its Permitted Transferees and (ii) each
person, if any, who controls the Manager and its Permitted Transferees within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and (iii) the respective officers, directors,
partners, employees, representatives and agents of the Manager and its Permitted
Transferees or any person who controls any of the foregoing (each person
referred to in clause (i), (ii) or (iii) are referred to collectively as the
“Indemnified Parties”), from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof (including, but
not limited to, any losses, claims, damages, judgments, expenses, liabilities or
actions relating to purchases and sales of the Incentive Shares) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, judgments, expenses,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in a registration
statement or prospectus, including any document incorporated by reference
therein, or in any amendment or supplement thereto or in any preliminary
prospectus relating to a registration statement, or arise out of, or are based
upon, the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and shall reimburse, as incurred, the Indemnified Parties for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action in respect thereof;
provided, however, that (i) the Company shall not be liable in any such case to
the extent that such loss, claim, damage or liability arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in a registration statement or prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus relating to a registration
statement, in reliance upon and in conformity with written information
pertaining to the Manager or its Permitted Transferees or furnished to the
Company by or on behalf of the Manager or its Permitted Transferees specifically
for inclusion therein and (ii) with respect to any untrue statement or omission
or alleged untrue statement or omission made in any preliminary prospectus
relating to a registration statement, the indemnity agreement contained in this
subsection (a) shall not inure to the benefit of the Manager or any Permitted
Transferee from whom the person asserting any such losses, claims, damages or
liabilities purchased the Incentive Shares concerned, to the extent that a
prospectus relating to such Incentive Shares was required to be delivered by the
Manager or such Permitted Transferee, as the case may be, under the Securities
Act in connection with such purchase and any such loss, claim, damage or
liability of the Manager or such Permitted Transferee results from the fact that
there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Incentive Shares to such person, a copy of the
final prospectus if the Company had previously furnished copies thereof to the
Manager or such Permitted Transferee; provided further, however, that this
indemnity agreement will be in addition to any liability which the Company may
otherwise have to such Indemnified Party. The Company shall also indemnify
underwriters, their officers and directors and each person who controls such
underwriters within the meaning of the Securities Act or the Exchange Act to the
same extent as provided above with respect to the indemnification of the Manager
or any Permitted Transferee if requested by the Manager or such Permitted
Transferee.
(b)    In connection with any registration statement in which the Manager or a
Permitted Transferee is participating and as a condition to such participation,
the Manager and such Permitted Transferee, severally and not jointly, will
indemnify and hold harmless the Company, its officers, directors, partners,
employees, representatives, agents and investment advisers and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act (the “Company Indemnified Persons”) from and against any losses,
claims, damages or liabilities or any actions in respect thereof, to which the
Company or any such controlling person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the registration
statement or prospectus

B-2

--------------------------------------------------------------------------------




or in any amendment or supplement thereto or in any preliminary prospectus
relating to the registration statement, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
in each case only to the extent that the untrue statement or omission or alleged
untrue statement or omission was made in reliance upon and in conformity with
written information pertaining to the Manager or such Permitted Transferee or
furnished to the Company by or on behalf of the Manager or such Permitted
Transferee specifically for inclusion therein; and, subject to the limitation
set forth immediately preceding this clause, shall reimburse, as incurred, the
Company or any Company Indemnified Person for any legal or other expenses
reasonably incurred by the Company or such Company Indemnified Person in
connection with investigating or defending any loss, claim, damage, liability or
action in respect thereof. This indemnity agreement will be in addition to any
liability which the Manager or such Permitted Transferee may otherwise have to
the Company or any Company Indemnified Person.
(c)    Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 6, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced by such failure; and provided further that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party (who may be counsel to the indemnifying party unless, in the reasonable
judgment of the indemnified party, a potential conflict exists), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof the indemnifying party will not be liable to such
indemnified party under this Section 6 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
any unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
(d)    If the indemnification provided for in this Section 6 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Manager or such Permitted Transferee or such other
indemnified party, as the case may be, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid by an indemnified party as a result
of the losses, claims, damages or liabilities referred to in the first sentence
of this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
Notwithstanding any other provision of this Section 6(d), neither the Manager
nor any Permitted Transferee shall be required to contribute any amount in
excess of the amount by which the net

B-3

--------------------------------------------------------------------------------




proceeds received by the Manager or such Permitted Transferee from the sale of
the Incentive Shares pursuant to the registration statement exceeds the amount
of damages which the Manager or such Permitted Transferees have otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls such indemnified party within the meaning of the Securities Act or the
Exchange Act shall have the same rights to contribution as such indemnified
party and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.
(e)    The agreements contained in this Section 6 shall survive the sale of the
Incentive Shares pursuant to a registration statement and shall remain in full
force and effect, regardless of any termination or cancellation of the
Management Agreement or any investigation made by or on behalf of any
indemnified party.


EXHIBIT C
RCC Real Estate, Inc.
Resource Real Estate Funding 2006-1 CDO Investor, LLC
Resource Real Estate Funding CDO 2006-1 Ltd.
Resource Real Estate Funding 2007-1 CDO Investor, LLC
Resource Real Estate Funding CDO 2007-1 Ltd.
RCC Real Estate SPE, LLC
RCC Real Estate SPE 2, LLC
RCC Real Estate SPE 3, LLC
RCC Real Estate SPE 4, LLC
RCC Commercial, Inc.
RCC Commercial II, Inc.
Ischus II, LLC
Apidos CDO I, Ltd.
Apidos CDO III, Ltd.
Apidos Cinco CDO, Ltd.
RSO EquityCo, LLC
Apidos CLO VIII
Resource TRS, Inc.
Resource TRS, LLC
Resource TRS II, Inc.
Resource Capital Asset Management, LLC
Resource TRS III, Inc.
Resource TRS IV, Inc.
RCC Real Estate Acquisitions SPE, LLC
Sportsmen’s Preferred SPE, LLC
Sportsmen’s Lodge Preferred SPE, LLC
Lynnfield Member, LLC
Lynnfield Holdings, LLC
Westward Look SPE, LLC
860 VDP Preferred SPE, LLC
RCC SLH, LLC
RCC Whispertree, LLC



C-1

B-4